     Case 1:12-cr-00383-CAP-JCF Document 410 Filed 09/01/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

HEATH J. KELLOGG,
          Movant
                                             CRIMINAL ACTION NO.

     v.                                      1:12-CR-383-CAP-1
                                             CIVIL ACTION NO.
UNITED STATES OF AMERICA,                    1:18-CV-3773-CAP-JCF

           Respondent.

                                 ORDER

     This action is before the court on the Report and Recommendation

(“R&R”) of the magistrate judge [Doc. No. 406], there being no objections

thereto. Having read and considered the R&R, the court receives it with

approval, and it is ADOPTED as the opinion and order of this court.

     The clerk is DIRECTED terminate the civil action associated with this

matter.

     SO ORDERED this 1st day of September, 2021.



                                   /s/CHARLES A. PANNELL, JR.
                                   CHARLES A. PANNELL, JR.
                                   United States District Judge
